Name: Commission Regulation (EEC) No 2286/83 of 9 August 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 83 Official Journal of the European Communities No L 220/9 COMMISSION REGULATION (EEC) No 2286/83 of 9 August 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 12 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1983 . For the Commission Karl-Hein* NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. 0 OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 220/ 10 Official Journal of the European Communities 11 . 8 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ] 07.01 A II New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 1 07.01-22 } 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 4069 730,94 203,06 610,63 64,49 120233 227,28 51,98 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 f 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 1408 252,85 70,18 211,19 22,21 41 503 78,44 17,61 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 344 61,90 17,18 51,70 5,43 10160 19,20 4,31 1.70 07.01-67 ex 07.01 H Garlic 9345 1 677,60 465,69 1401,19 147,41 275366 520,49 116,88 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60531 114,51 25,96 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 24297 4361,41 1210,69 3642,79 383,24 715894 1353,16 303,87 1.80.2 ex 07.01-71  other 10172 1813,34 507,67 1 526,77 160,70 300506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-75 ) 07.01-77 f 07.01 M Tomatoes 1402 251,73 69,87 210,25 22,12 41320 78,10 17,53 1.110 07.01-81 1 07.01-82 07.01 PI Cucumbers 1660 297,44 83,01 249,05 26,28 49154 93,31 20,63 1.112 07.01-85 07.01 Q II Chantarelles 40109 7204,85 2000,47 6021,53 633,24 1 182645 2237,43 507,26 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 2125 381,55 105,91 318,68 33,52 62629 118,38 26,58 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1 185 212,79 59,06 177,73 18,69 34928 66,02 14,82 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 198,25 20,91 39127 74,27 16,42 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3674 658,42 184,64 552,06 58,43 109 688 207,84 51,31 2.10 08.01-31 ex 08.01 B Bananas, fresh 2125 381,53 105,91 318,66 33,52 62625 118,37 26,58 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 567 639,38 179,30 536,10 56,74 106517 201,83 49,82 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8 549 1 534,69 426,02 1281,83 134,85 251 909 476,15 106,92 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8819 1 583,11 439,45 1 322,26 139,10 259856 491,17 110,29 2.50 08.02 A I Sweet oranges, fresh : Il I 2.50.1 08.02-02 \l 08.02-06 08.02- 12  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 1 11 . 8 . 83 Official Journal of the European Communities No L 220/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1835 329,54 91,47 275,24 28,95 54091 102,24 22,95 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1563 280,57 77,88 234,34 24,65 46053 87,04 19,54 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 942 168,28 46,91 140,82 14,86 27730 52,50 11,83 2.60.2 08.02-31  Mandarins and wilkings 1435 256,46 71,49 214,61 22,65 42259 80,02 18,03 2.60.3 08.02-32  Clementines 896 160,99 44,69 134,46 14,14 26426 49,95 11,21 2.60.4 08.02-34 1 08.02-37 I  Tangerines and others 2123 381,10 105,79 318,31 33,48 62555 118,24 26,55 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3941 707,46 196,38 590,89 62,16 116125 219,49 49,29 2.80 ex 08.02 D Grapefruit, fresh : ll 2.80.1 ex 08.02-70  white 2501 448,95 124,62 374,98 39,45 73692 139,29 31,27 2.80.2 ex 08.02-70  pink 2519 452,17 125,52 377,67 39,73 74221 140,29 31,50 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 4396 789,1 1 219,05 659,09 69,34 129528 244,83 54,97 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129 521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 ) 08.06 A II Apples 3354 602,09 167,13 502,88 52,90 98 829 186,80 41,94 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1493 268,16 74,44 223,97 23,56 44017 83,20 18,68 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1065 191,19 53,07 159,69 16,80 31383 59,31 13,32 2.140 ex 08.07-32 ex 08.07 B Nectarines 1967 353,14 98,03 294,95 31,03 57965 109,56 24,60 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 f 08.07 D Plums 2340 420,03 116,59 350,82 36,90 68945 130,31 29,26 2.170 08.08 - 11 1  08.08-15 ] 08.08 A Strawberries 4136 737,40 206,45 620,86 65,35 122202 231,34 51,19 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 6086 1 093,36 303,58 913,79 96,09 179471 339,54 76,97 2.180 08.09-11 ex 08.09 Water melons 619 111,19 30,86 92,87 9,77 18251 34,49 7,74 2.190 08.09-19 ex 08.09 Melons (other than water melons) 1953 350,68 97,34 292,90 30,81 57562 108,80 24,43 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 423,23 399,12 1 193,33 126,31 237099 449,26 110,91 2.200 ex 08.09-90 ex 08.09 Kiwis 12150 2181,09 605,45 1821,72 191,65 358010 676,70 151,96 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77